This Court has received the Decision and Recommendation for Order of Discipline in this matter. The Judicial Tenure Commission recommends that the respondent be publicly censured. We have also received the respondent’s consent to the recommendation of the Commission that he be publicly censured. After due consideration of this matter, this order shall stand as our public censure of the respondent. The Decision and Recommendation for Order of Discipline and the Acknowledgment, Stipulation, Consent and Concurrence of Respondent are attached to this order.
STATE OF MICHIGAN IN THE SUPREME COURT
IN THE MATTER OF:
HON. THOMAS E. BRENNAN, JR.
Judge, 55th District Mason, Michigan
DOCKET NO. formal complaint no. 40
BEFORE THE JUDICIAL TENURE COMMISSION /
DECISION AND RECOMMENDATION FOR ORDER OF DISCIPLINE
At a session of the Michigan Judicial Tenure Commission held on the 16th day of October, 1989, at which the following Commissioners were
present: Hon. John S. Abbott
F. Philip Colista, Esq.
Hon. Thomas J. Foley
Hon. Hilda R. Gage
Hon. Barry M. Grant
Hon. Harold Hood
Hon. James R. McCann
Marjorie Peebles-Meyers, M.D.
Rev. Jay Samonie
*1205The Judicial Tenure Commission of the State of Michigan, hereinafter referred to as the "Commission,” files this Recommendation of Discipline against Thomas E. Brennan, Jr., District Judge, in the City of Mason, County of Ingham, State of Michigan, hereinafter referred to as "Respondent.” This action is taken pursuant to the authority of the Commission under Article VI, Section 30 of the Michigan Constitution of 1963, as amended, and Rule 9.200, as amended. Having conducted a preliminary investigation, pursuant to MCR 9.207, and having received Respondent’s consent to this recommendation, the Commission finds that Respondent engaged misconduct in office and conduct clearly prejudicial to the administration of justice as set forth in the following paragraphs.
(1) Respondent is now, and was at all times hereinafter mentioned, a Judge of the 55th District Court in the City of Mason, County of Ingham, State of Michigan.
(2) Respondent submitted an article entitled "Dismissal and Prearraignment Delay: Time Is Of The Essence” for publication in the Cooley Law Review, which appeared in Volume 4, Number 3, Michaelmas term 1987, pages 493-505.
(3) Respondent failed to acknowledge several passages from an article by Allyn Z. Lite, "The Pre-Accusation [Delay] Dilemma,” Seton Hall Law Review, Volume 10 (1980), pages 539-557.
(4) Respondent incorporated verbatim into his article substantial portions of an article written by Honorable Steven M. Vartabedian, "Dismissal and Prearraignment Delay: When Should the Clock Start?”, which appeared in The Judges’ Journal, Winter 1987, pages 31-33, representing it a[s] his own original work.
(5) Respondent’s act of plagiarism, as described in paragraphs 2 through 4 above, constitutes:
(a) Conduct clearly prejudicial to the administration of justice as defined by Michigan Constitution 1963, Article VI, Section 30, as amended, MCR 9.205, and the Rules of Professional Conduct;
(b) Failure to observe high standards of conduct that would promote public confidence in the integrity of the judiciary, as required by the Code of Judicial Conduct;
(c) Failure to avoid all impropriety and the appearance of impropriety which constitutes irresponsible and improper conduct that erodes public confidence in the judiciary, contrary to the Code of Judicial Conduct;
(d) Conduct involving misrepresentation reflecting adversely on his honesty, trustworthiness or fitness as a judge *1206and a lawyer in violation of the Code of Judicial Conduct and Rules of Professional Conduct;
(e) Conduct in violation of the Rules of Professional Conduct, in that it:
(1) exposes the legal profession and courts to censure and reproach;
(2) is contrary to ethics, honesty and good morals.
(6) Therefore it is the finding of this Commission that Respondent’s conduct, as stated herein, constitutes misconduct in office, and that such conduct was clearly prejudicial to the administration of justice violative of Art VI, Section 30 of the Michigan Constitution of 1963, as amended, and the Rules of Professional Conduct and the Code of Judicial Conduct.
Wherefore, upon resolution of the Michigan Judicial Tenure Commission, and pursuant to MCR 9.221(c), Respondent agreeing thereto, it is recommended to the Supreme Court of Michigan that the Hon. Thomas E. Brennan, Jr., be publicly censured for his conduct as set forth in the preceding pages.
JUDICIAL TENURE COMMISSION OF THE STATE OF MICHIGAN
/S/ _
JOHN S. ABBOTT
F. PHILIP COLISTA
THOMAS J. FOLEY
HILDA R. GAGE
BARRY M. GRANT
HAROLD HOOD
MARJORIE PEEBLES-MEYERS, M.D.
rev. jay samonie
dated: Oct 16, 1989
STATE OF MICHIGAN BEFORE THE JUDICIAL TENURE COMMISSION
IN THE MATTER OF
HON. THOMAS E. BRENNAN, JR.
Judge, 55th District Court Mason, Michigan
/
*1207ACKNOWLEDGMENT, STIPULATION, CONSENT AND CONCURRENCE OF RESPONDENT
Respondent Thomas E. Brennan, Jr., of the 55th District Court, Ingham County, Michigan, acknowledges notice and receipt of the Judicial Tenure Commission’s Decision and Recommendation for Order of Discipline dated September 12, 1989, and stipulates to the Judicial Tenure Commission’s findings as recited in paragraphs one (1) through six (6) thereof;
Respondent further affirmatively acknowledges the impropriety of his conduct as set forth in the Decision and Recommendation for Order of Discipline, and pursuant to MCR 9.221(C), consents to the Commission’s recommendation that he be publicly censured.
Respondent further concurs in the request of the Judicial Tenure Commission that an order embodying the foregoing disciplinary action be entered immediately by the Michigan Supreme Court.
Dated: Oct. 12, 1989 /s/_
Thomas E. Brennan, Jr.
Ingham County District Judge
George E. Bushnell, Jr., Esq.
150 West Jefferson Avenue Detroit, Michigan 48226 (313) 963-6420
Thomas E. Brennan (P11172)
507 South Grand Avenue Lansing, Michigan 48933 (517) 371-5185